Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites: “6. The method of claim 1, wherein the identification mark is a 2D-code, in particular a QR-code or a data matrix.”. It is unclear if the claimed limitation is met if analogous art demonstrates solely any 2D-code, or if the analogous art must have QR-code or data matrix identification marks. Examiner is interpreting the claim as reciting “6. The method of claim 1, wherein the identification mark is a QR-code or a data matrix.”.
Claim 8 recites the limitation "from the group".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim as reciting “from a group”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US7797978B2, herein referred to as D1, and further in view of US8196807B2, herein referred to as D2.

Regarding Claim 1, D1 discloses a method of forming multiple hollow articles one after another comprising the steps of:
(a) providing a metal blank in the form of a disk (Fig. 6, First Step);
(b) transferring said metal blank to a first forming station which comprises a punch and a die, wherein the metal blank is formed into a cup having sidewalls and a closed base and (col. 6, lines 47-61), wherein boundary lubrication is provided between the die and the metal blank by application of a lubricant (col. 6, lines 42-46) (See Fig. 6);
(c) providing the metal cup to a set of forming stations in a deep drawing transfer press, the set of forming stations comprising at least one set of punches and dies, wherein said metal cup is deep drawn into a hollow article having a sidewall and a closed base with an inner and an outer surface by the action of said at least one set of punches and dies (col. 6, lines 47-61) (See Fig. 6);
wherein
(col. 5, line 50-61) is labelled on the outer surface of the article sidewall and/or of the base at a subsequent forming station in the deep drawing transfer press or subsequent to the deep drawing transfer press (col. 5, line 50-61), wherein each article is labelled in an order corresponding to which the articles exit the deep drawing transfer press (col. 5, line 50-61) (See Fig. 6).
D1 is silent wherein the individual identification mark is engraved with a laser.
D2 teaches an analogous invention wherein individual identification mark is engraved with a laser (col. 5, lines 14-34) for the purpose of providing improved identification of containers (col. 1, lines 6-10), thereby meeting the limitation of the claimed identification mark configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1, with the identification mark configuration, as disclosed by D2, in order to have provided improved identification of containers.

Regarding Claim 2, D1 in view of D2 discloses the method of claim 1 wherein the cup has the form of a hollow cylinder (the cup formed in D1 is a can used for holding liquid, and thereby must be hollow to hold liquid).

Regarding Claim 3, D1 in view of D2 discloses the method of claim 1, wherein the deep drawing transfer press (col. 5, line 50-61 of D1) is a multiple station deep drawing transfer press (See col. 4, lines 7-14 of D1).

Regarding Claim 4, D1 in view of D2 discloses the method of claim 1, wherein there are no intermediate washing steps between steps (a) and (d) (See Fig. 6 of D1: no washing step).

Regarding Claim 5, D1 in view of D2 discloses the method of claim 1, wherein after step (c) or step (d) there are further forming steps applied to the hollow article (See Fig. 6, third to last step of D1).

Regarding Claim 6, D1 in view of D2 discloses the method of claim 1, wherein the identification mark is a 2D-code, in particular a QR-code or a data matrix (See col. 4, lines 1-22 of D2).

Regarding Claim 7, D1 in view of D2 discloses the method of claim 1, wherein the hollow article is a metal container, a battery cup, an aerosol container, a cartridge casing, a sink or a pot (metal cup of D1 is a metal container).

Regarding Claim 8, D1 in view of D2 discloses the method of claim 1, wherein the lubricant is selected from the group consisting of talcum, mineral oil, graphite, molybdenum disulphide, heavy duty emulsions, phosphates, white lead and wax films (col. 6, lines 29-33 of D1)(col. 6 lines 42-46 of D1)(col. 8, lines 20-24 of D1).

Regarding Claim 9, D1 in view of D2 discloses the method of claim 1, wherein at least one database is provided in order to store data related to each hollow article, wherein the (See col. 4, lines 1-22 of D2) (See col. 9, lines 30-48 of D2).

Regarding Claim 10, D1 in view of D2 discloses the method of claim 9, wherein an interface for accessing said at least one database is provided, wherein the database is accessible by an end customer (See col. 4, lines 1-22 of D2) (See col. 9, lines 30-48 of D2).

Regarding Claim 11, D1 in view of D2 discloses a medicament container (col. 1, line 10-35 of D2) comprising a hollow article in the form of a metal container and a top cover (metal cup of D1 is a hollow article in the form of a metal container and a top cover), wherein the metal container is obtained by a method according to claim 1 (See Claim 1 rejection above).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further in view of US20150320945A1, herein referred to as D3.

Regarding Claim 12, D1 in view of D2 discloses the medicament container of claim 11.
D1 in view of D2 is silent wherein which is formed as an MDI container.
D3 teaches an analogous invention wherein a medicament container is formed as an MDI container (title), for the purpose of providing a canister for a metered dose inhaler which can be produced in a less expensive and less energy intensive manner (See Para. 9)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1 in view of D2, with the MDI container configuration, as taught by D3, in order to have provided a canister for a metered dose inhaler which can be produced in a less expensive and less energy intensive manner.

Regarding Claim 13, D1 in view of D2 discloses the medicament container of claim 11.
D1 in view of D2 is silent wherein the medicament container is formed as an MDI container, and which is configured to be inserted into a metered dose inhaler.
D3 teaches an analogous invention wherein a medicament container is formed as an MDI container (title), and which is configured to be inserted into a metered dose inhaler (See Para. 4), for the purpose of providing a canister for a metered dose inhaler which can be produced in a less expensive and less energy intensive manner (See Para. 9), thereby meeting the limitation of the claimed MDI container configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1 in view of D2, with the MDI container configuration, as taught by D3, in order to have provided a canister for a metered dose inhaler which can be produced in a less expensive and less energy intensive manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20150128673A1 – similar punch and die configuration.
US20070137019A1 – similar lubricant configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725